DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 19 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2015/0325516 A1.
Regarding claims 14-16, 19 and 23, Lin discloses:
A method for fabricating an electronic package (Figs. 2 and 3), comprising:
providing a first substrate (substrate under chip 33 having 30, 300, solder mask) having a first insulating portion (solder mask) and a second substrate (2) having a second insulating portion (23), wherein a first electronic component (33) is disposed on the first substrate;
stacking the second substrate on the first substrate through a plurality of conductive elements (202,310,311); and
forming a first encapsulant (34) between the first substrate and the second substrate to encapsulate the first electronic component and the conductive elements.
Although Lin does not specifically disclose “the first insulating portion differs in rigidity from the second insulating portion”, Lin does disclose the second insulating film to be made of prepreg in para 0037. As a result of this disclosure and the fact that the solder mask material for the first insulating portion is understood by those skilled in the art to be formed at least of epoxy resin, polyimide, it would have been obvious to one skilled in the art to realize the claimed rigidity between the first and second insulating portions. Furthermore, it has been held to be 
(claim 19) a second electronic component (32)
(claim 23) para 0037.
Regarding claims 24-26, Although Lin does not specifically discloses “(claim 24) wherein one of the first insulating portion and the second insulating portion has a Young’s modulus less than 15 GPa, and the other has a Young’s modulus greater than 15 GPa; (claim 25) wherein one of the first insulating portion and the second insulating portion has a Young’s modulus between 2.5 and 15 GPa; (claim 26) wherein one of the first insulating portion and the second insulating portion has a Young’s modulus greater than 20 GPa”, based on Lin’s disclosure in relation to the materials employed for the first and second insulating portions, it would have been obvious to one skilled in the art to determine the claimed Young’s modulus claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 14 above, in view of Ha et al. US 2009/0273094 A1.
Regarding claims 17 and 18, Lin does not disclose:
(claim 17) further comprising forming a supporting member disposed between the first substrate and the second substrate; (claim 18) wherein the supporting member is free from electrically connecting the first substrate and the second substrate.
Ha discloses a publication from a similar field of endeavor in which:
(claim 17) further comprising forming a supporting member (32) disposed between the first substrate (114) and the second substrate (120); (claim 18) wherein the supporting member 
It would have been obvious to one skilled in the art to employ the supporting member taught by Ha between the substrates of Lin in order to add stabilization to packaged substrate (see Ha; claim 20).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 14 above, in view of Shih et al. US 2015/0041972 A1.
Regarding claims 20 and 21, Lin does not disclose: 
(claim 20) further comprising forming a second encapsulant on the second substrate to encapsulate the second electronic component; (claim 21) further comprising disposing a package on the second substrate.
Shih discloses a publication from a similar field of endeavor in which:
(claim 20) further comprising forming a second encapsulant (25) on the second substrate to encapsulate the second electronic component (Fig. 2D); (claim 21) further comprising disposing a package (26) on the second substrate (Fig. 2D’).
It would have been obvious to one skilled in the art to employ the second encapsulant  and the package of Shih within the teachings of Lin in order to both protect the component as well as provide alternative connection structures.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 14 above, in view of Chang et al. US 9,040,361 B2.
Regarding claim 22, Lin does not disclose:
wherein a less rigid one of the first insulting portion and the second insulating portion is made of an epoxy resin insulating film, polyimide or a photosensitive dielectric layer, and wherein the epoxy resin insulating film is Ajinomoto Build-up Film.

wherein a less rigid one of the first insulting portion and the second insulating portion is made of an epoxy resin insulating film, polyimide or a photosensitive dielectric layer, and wherein the epoxy resin insulating film is Ajinomoto Build-up Film (Fig. 4C; col 5 lines 28-39).
It would have been obvious to one skilled in the art to employ the ABF of Chang within the teachings of Lin as an alternative material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERROL V FERNANDES/Primary Examiner, AU 2894